           Case 4:21-cv-05876-HSG Document 19 Filed 09/13/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9           NORTHERN DISTRICT OF CALIFORNIA OAKLAND DIVISION
10
11   RED REAPER a.k.a. BRETT C.               Case No.: 4:21-cv-05876-HSG
     HUSKA,
12                                            Action Filed: July 30, 2021
13                       Plaintiff,           Trial Date: Not Set
     vs.
14
     ACE AMERICAN INSURANCE                   ORDER RE STIPULATION TO
15   COMPANY; a Pennsylvania                  CHANGE BRIEFING SCHEDULE
     corporation; and DOES 1 through 10,      IN REGARD TO DEFENDANT ACE
16   inclusive,                               AMERICAN
17                                            TO DISMISS
                         Defendants.          COMPLAINT
18
19
20                                            [Filed Concurrently With:
                                               - Stipulation to Change Briefing
21                                                 Schedule;
                                               - Declaration of Michael P. Lavigne]
22
23
24
25
26
27
28


                                             -0-                        Case No.: 4:21-cv-05876-HSG
        Case 4:21-cv-05876-HSG Document 19 Filed 09/13/21 Page 2 of 2



 1         Based upon the stipulation of the parties and for good cause shown, IT IS
 2   HEREBY ORDERED that
 3   to dismiss shall be extended from September 14, 2021 to September 28, 2021. ACE
 4   shall have until October 19, 2021 to file its reply.
 5
 6
 7
 8    Dated: 9/13/2021
 9                                               HON. HAYWOOD S. GILLIAM, JR.
                                                 UNITED STATES DISTRICT COURT JUDGE
10
11
12
13   Submitted By: /s/ Robert J. McKennon

14   Robert J. McKennon (SBN 123176) rm@mckennonlawgroup.com
     Michael P. Lavigne (SBN 216538) ml@mckennonlawgroup.com
15   McKENNON LAW GROUP PC
     20321 SW Birch Street, Suite 200
16   Newport Beach, California 92660
     Phone: 949-387-9595 | Fax: 949-385-5165
17   Attorneys for Plaintiff Red Reaper a.k.a Brett C. Huska

18
19
20
21
22
23
24
25
26
27
28


                                                -1-                      Case No.: 4:21-cv-05876-HSG
